J28-/5"
                               ELECTRONIC RECORD




COA#       11-14-00112-CR                         OFFENSE:        22.04


           Johnny Eugene Davis, Sr.
STYLE:     v. The State of Texas                  COUNTY:         Palo Pinto

COA DISPOSITION:      DISMISSED                   TRIAL COURT:    29th District Court


DATE: 11/20/14                    Publish: NO     TC CASE #:      15154




                        IN THE COURT OF CRIMINAL APPEALS



          Johnny Eugene Davis,          Sr.
style:    v. The State of Texas                        cca#:      PD-0128-15
         PRO ££                       p«stition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         ttrjitrh                                      JUDGE:

DATE:       0Hloi]?0<r                                 SIGNED:                          PC:

JUDGE:       (j^UMaA^-^                                PUBLISH:                         DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:
                                              •




                                                                              ELECTRONIC RECORD